Russell, J.
1. Tlieft of articles from a -warehouse platform, used for the purpose of carrying goods into the warehouse and removing them therefrom, as well as for the temporary deposit of goods, is larceny from the house. See Johnson v. State, 2 Ga. App. 405 (58 S. E. 684).
2. That the defendant’s possession of goods alleged to have been stolen was recent may be shown, either by the statement of the defendant himself or by the testimony of a witness introduced in his behalf, even though in each case the admission of the defendant’s possession be accompanied by an explanation to the effect that this possession was in- - nocent. A jury is authorized to believe a part of the defendant’s statement, though the whole statement is not credible to them; and the same thing is true as to the testimony of each and every witness who appears before the jury.
Indictment for larceny from bouse; from Hall superior court— Judge Jones. February 11, 1911.
B. P. Gaillard Jr., for plaintiff in error.
Robert McMillan, solicitor-general, contra.
3. The charge was errorless, and, although the jury would' have been authorized to acquit the defendant, there was evidence which authorized the verdict rendered. Judgment affirmed.